      Case 4:20-cv-04157 Document 1 Filed on 12/04/20 in TXSD Page 1 of 7




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 KARIM AL AZHARI                                 §      CIVIL ACTION NO.___________
                                                 §
 v.                                              §
                                                 §
 SBA PROPERTIES, LLC, HICKORY                    §
 CONTAINERS GROUP, INC., THE                     §
 ENGY GROUP, LLC, AND FRANCOIS                   §
 STANISLAS BELLON a/k/a STASH                    §

                                   NOTICE OF REMOVAL

       Under Rule 9027 of the Federal Rules of Bankruptcy Procedure, 28 U.S.C. §§1452 and

1334, and any other applicable laws, The Engy Group, LLC (“Engy”) hereby removes to this Court

all claims and causes of action brought by Karim Al Azhari (“Azhari”), including the claims

brought against Engy and Francois-Stanislas Bellon a/k/a Stash (“Debtor”), in Karim Al Azhari v.

v. SBA Properties, LLC et al. case No. 2020-03116 (the “State Court Action”) pending in the 129th

Judicial District Court of Harris County, Texas (the “State Court”). The grounds for removal are

set forth below:

                                          Background

       A.      Azhari Files the State Court Action Against the Debtor, Engy, and
               Others.

       1.      On January 17, 2020, Azhari filed the State Court Action in the 129th Judicial

District Court of Harris County, Texas. Azhari originally named as defendants SBA Properties,

LLC and Hickory Containers Group Inc. (collectively, the “Other Defendants”), and alleged a

claim for breach of contract relating to an alleged promissory note (“Note”) given to Azhari. On

April 27, 2020, Azhari filed his First Amended Petition, adding Engy and the Debtor as defendants,

this time adding claims for fraud and misrepresentation relating to the Note.

       2.      Azhari’s live petition primarily consists of two accusations:


                                                1
        Case 4:20-cv-04157 Document 1 Filed on 12/04/20 in TXSD Page 2 of 7




                     a.     “The maturity date of the Note was set for 90 days from the date of the Note.
                            With the maturity date long passed, Plaintiff made a written demand for
                            payment. To date, Defendants have failed to pay Plaintiff any sums due
                            under the Note. Thus, Defendants are in breach of contract with Plaintiff.”1

                     b.     “Upon information and belief, [Debtor] and Engy (in order to induce Azhari
                            to enter into the loan agreement) represented to Azhari that the borrower
                            owned a large industrial facility in Houston, TX (located at 2425 Mowery
                            Rd., Houston, TX 77045) and would have no problem paying back the loan
                            plus interest. However, as it turned out, the Borrower (TXSC and Hickory)
                            did not own the facility which was actually owned by Engy. Plaintiff relied
                            on these representations in entering into the Note. Borrower has not paid
                            Plaintiff any amounts due under the Note.”2

         3.          Engy filed its Original Answer on June 1, 2020, generally denying Azhari’s claims.

         B.          Involuntary Chapter 7 Proceedings Are Initiated Against Debtor, and
                     the Bankruptcy Court Enters an Order for Relief.

         4.          Unbeknownst to Engy, William Vincent Walker (“Bankruptcy Petitioner”) filed an

Involuntary Chapter 7 Bankruptcy Petition against Debtor in the United States Bankruptcy Court

for the Southern District of Texas on June 26, 2020 (the “Bankruptcy Proceeding”).                      The

Bankruptcy Proceeding was assigned Case No. 20-33214 and is captioned In re: Francois

Stanislas Bellon. On September 11, 2020, the Honorable Marvin Isgur issued an Order for Relief.

         5.          Upon learning of the Bankruptcy Proceeding, Engy filed a Suggestion of

Bankruptcy in the State Court Proceeding.3 The Bankruptcy Proceeding remains pending in the

Bankruptcy Court for the Southern District of Texas in Case No. 20-33214.

                                            Grounds for Removal

         6.          A party “may remove any claim or cause of action in a civil action . . . to the district

court for the district where such civil action is pending, if such district court has jurisdiction of

such claim or cause of action under section 1334 of this title.” 28 U.S.C. § 1452(a).


1
  Pet. Ex D ¶ 5.2.
2
  Id. at ¶6.2
3
  See Ex. F


                                                        2
      Case 4:20-cv-04157 Document 1 Filed on 12/04/20 in TXSD Page 3 of 7




       7.      Under section 1334, district courts have original jurisdiction to hear all civil

proceedings that are, among other things, “related to cases under title 11.” 28 U.S.C. § 1334(b).

“[T]he test for whether a proceeding properly invokes federal ‘related to’ jurisdiction is whether

the outcome of the proceeding could conceivably affect the estate being administered in

bankruptcy.” Edge Petroleum Operating Co. v. GPR Holdings, L.L.C. (In re TXNB Internal Case),

483 F.3d 292, 298 (5th Cir. 2007) (citing Arnold v. Garlock, Inc., 278 F.3d 426, 434 (5th Cir.

2001)). The effect on the Debtor’s estate need only be conceivable; certainty is unnecessary. Id.

Thus, “an action is ‘related to’ bankruptcy if the outcome could alter, positively or negatively, the

debtor’s rights, liabilities, options, or freedom of action or could influence the administration of

the bankrupt estate.” Id. (citing Feld v. Zale Corp. (In re Zale Corp.), 62 F.3d 746, 752 (5th Cir.

1995)); see also In re Resorts Int’l, Inc., 372 F.3d 154, 163 (3d Cir. 2004) (explaining that a

“related to” case represents “the broadest of the potential paths to bankruptcy jurisdiction.”).

       8.      Here, the claims and causes of action brought by Azhari in the State Court Action

directly impact the bankruptcy estate of Debtor. First, the monetary damages sought from the

Debtor, if awarded, would reduce funds from the estate and take them out of the reach of creditors

in the Bankruptcy Proceeding. Second, to the extent Engy is held liable for the actions of the

Debtor, Engy will likely have claims against the Debtor for contribution, breach of fiduciary duty

of an (alleged) agent, and other similar causes of actions, all of which will likely necessitate the

filing of a proof of claim in the Bankruptcy Proceeding. The likely claims and their administration

would affect the administration of the Bankruptcy Proceedings. For these reasons, and more, the

State Court Action is related to the Debtor’s Bankruptcy Proceeding and provides removal

jurisdiction under 28 U.S.C. § 1452(a). To the extent any additional claims or causes of action do




                                                 3
      Case 4:20-cv-04157 Document 1 Filed on 12/04/20 in TXSD Page 4 of 7




not relate to the Bankruptcy Proceeding, which is unlikely, this Court has jurisdiction pursuant to

28 U.S.C. § 1367.

               The Procedural Prerequisites to Removal Have Been Satisfied

       9.      Removal of the State Court Action to this Court is authorized by 28 U.S.C. §§ 1334

and 1452. Removal is being accomplished in accordance with Rule 9027 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), the Local Rules of this Court, and the Local

Rules for the Bankruptcy Court for the Southern District of Texas.

       10.     The State Court Action is currently pending in a court located within the jurisdiction

of the United States District Court for the Southern District of Texas, Houston Division. Thus,

venue is proper under Bankruptcy Rule 9027(a)(1).

       11.     Pursuant to Local Bankruptcy Rule 9027-1, the below chart lists the names and

addresses of the parties, the designate on which parties service of process has been accomplished,

and a list of the name, address, and telephone number of the counsel for every party.

                                    Counsel Name, Address, and
    Party Name and Address                                                      Service
                                        Telephone Number
      SBA Properties, LLC                                               Service being effected
                                                                       through registered agent
                                                 N/A
        2 Essex Court                                                 Brian Berry, 2 Essex Court
      Heath, Texas 75032                                                 Heath, Texas 75032
                                                                        Service being effected
 Hickory Containers Group Inc.                                            through service on
                                                                       registered agent, J. Hugh
                                                 N/A
   2121 Sage Road, Suite 250                                                   Willey Jr.
     Houston, Texas 77056                                             2121 Sage Road, Suite 250
                                                                        Houston, Texas 77056
                                                                        Service being effected
    Francois Stanislas Bellon                                              through notice to
                                          Brice B. Beale
          a/k/a/ Stash                                                      Brice B. Beale
                                       Hoover Slovacek LLP
                                                                        Hoover Slovacek LLP
                                         Galleria Tower II
       c/o Brice B. Beale                                                  Galleria Tower II
                                    5050 Westheimer, Suite 1200
       Galleria Tower II                                               5050 Westheimer, Suite
                                          713-977-8686
  5050 Westheimer, Suite 1200                                                    1200
                                                                             713-977-8686


                                                 4
      Case 4:20-cv-04157 Document 1 Filed on 12/04/20 in TXSD Page 5 of 7




        Karim Al Azhari                       Bien C. Tran
                                         Bush & Ramirez, PLLC              Service being effected
       c/o Bien C. Tran                5615 Kirby Drive, Suite 900          through State Court
  5615 Kirby Drive, Suite 900            Houston, Texas 77005             electronic filing service
    Houston, Texas 77005                     713-626-1555


       12.     Additionally, in compliance with Bankruptcy Rule 9027(a)(1) and Southern

District of Texas Local Rule 81, attached hereto as Exhibits A through H are the following:

       Exhibit A          Index of Items Being Filed
       Exhibit B          Docket Sheet
       Exhibit C          Plaintiff Karim Al Azhari’s Original Petition
       Exhibit D          Plaintiff Karim Al Azhari’s First Amended Petition
       Exhibit E          Defendant The Engy Group LLC’s Original Answer
       Exhibit F          Suggestion of Bankruptcy
       Exhibit G          Order Denying Default Judgment
       Exhibit H          All Executed Process

       13.     To the extent this Court may require or request certified copies of any of the above,

Engy will supplement with such certified copies as soon as possible.

       14.     In accordance with Bankruptcy Rule 9027(b), and along with this filing, Engy will

simultaneously serve written notice of this removal to the above-listed parties and/or their counsel

of record.

       15.     Bankruptcy Rule 9027(a)(1) requires that this Notice of Removal “contain a

statement that upon removal of the claim or cause of action the party filing the notice does or does

not consent to entry of final order or judgment by the bankruptcy court.” Engy states that it does

so consent to the entry of final orders or judgments by the Bankruptcy Court.

       16.     Under Bankruptcy Rule 9027(a)(2), this Notice of Removal may be filed within 90

days of the Bankruptcy Court’s order for relief, which was entered on September 11, 2020. Thus,

this removal is timely.


                                                   5
      Case 4:20-cv-04157 Document 1 Filed on 12/04/20 in TXSD Page 6 of 7




       17.     All parties to the State Court Action are HEREBY NOTIFIED that removal of the

State Court Action will be effected upon the filing of a copy of this Notice of Removal with the

Clerk of the State Court and the “parties shall proceed no further in that court unless and until the

claim or cause of action is remanded.” Bankruptcy Rule 9027(c).

       18.     No admission of law, fact, or liability is intended by this Notice of Removal. Nor

does this Notice of Removal waive any claims available to Engy.

       FOR THESE REASONS The Engy Group, LLC provides this Notice of Removal, and

hereby removes the State Court Action from the 129th Judicial District Court of Harris County,

Texas, to the United States District Court for the Southern District of Texas, Houston Division.




Dated: 12/4/2020

                                              Respectfully submitted,


                                              /s/ Jonathan D. Baughman
                                              Jonathan D. Baughman
                                              State Bar No. 24029074
                                              William K. Grubb
                                              State Bar No. 24107793
                                              MCGINNIS LOCHRIDGE LLP
                                              609 Main St., Suite 2800
                                              Houston, Texas 77002
                                              (713) 615-8500
                                              (713) 615-8585 Fax
                                              jbaughman@mcginnislaw.com
                                              wgrubb@mcginnislaw.com


                                              Attorneys for Defendant The Engy Group, LLC




                                                 6
      Case 4:20-cv-04157 Document 1 Filed on 12/04/20 in TXSD Page 7 of 7




                             CERTIFICATE OF SERVICE

      I hereby certify that, on December 4, 2020, a true and correct copy of the foregoing
document was served vie on all counsel of record as shown below:
 Bien C. Tran
 Bush & Ramirez, PLLC
 5615 Kirby Dr., Suite 900
 Houston, Texas 77005
 btran@bushramirez.com

 Attorneys for Karim Al Azhari


                                             /s/ Jonathan D. Baughman
                                             Jonathan D. Baughman




                                            7
